Citation Nr: 0204878	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  95-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran had active military service from December 1978 to 
December 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO), which denied service connection for an acquired 
psychiatric disability.  In January 2000, the Board remanded 
the matter for additional development of the evidence.  

The Board notes that the issues on appeal at the time of the 
January 2000 remand included the issues of issues of service 
connection for a neck disability, a left ankle disability, 
and residuals of a head injury.  While the matter was in 
remand status, however, by March 2001 decision, the RO 
granted service connection for cervical spine strain, left 
ankle strain, and post-concussive headaches.  The grant of 
service connection for these disabilities constitutes a full 
award of the benefit sought on appeal with respect to those 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As there is currently no jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
compensation level or effective date for these disabilities, 
those issues are not now in appellate status.  Id. at 1158.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board in Washington, D.C.  In a March 2002, however, the 
veteran stated that he would be unable to attend the hearing 
and asked that his claim be considered based on the evidence 
of record.  


FINDING OF FACT

The veteran's service medical records document symptoms of 
depression, and the post-service clinical records, as well as 
the evidentiary statements of the veteran, reflect a history 
of continuity of major depression symptomatology.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
recurrent major depression was incurred in active service.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's January 2000 remand.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical and personnel records, evidence 
from the Social Security Administration (SSA), and a record 
of his post-service medical treatment.  He was also afforded 
a VA psychiatric examination and the examiner rendered a 
considered medical opinion regarding the pertinent issue in 
this matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

At the veteran's November 1978 military entrance medical 
examination, he denied psychiatric history or treatment, as 
well as drug and alcohol abuse.  Marijuana experience was 
noted.  No psychiatric impairment was identified on clinical 
evaluation.  

In-service medical records show that in July 1980, the 
veteran was brought to an emergency room after engaging in 
"inappropriate behavior."  Specifically, witnesses 
indicated that he was drunk and was trying to beat his head 
with a bottle in a presumed suicide attempt.  He indicated 
that he did not remember the incident, but admitted that he 
had been drunk for the past week.  He was hospitalized for 
observation and on mental status examination; his mood was 
depressed, he reported suicidal ideation, and he spoke of 
family difficulties.  At times, he stated that he wanted out 
of the Army.  At other times, he indicated that he wanted to 
stay in.  It was noted that he had difficulties with alcohol 
abuse for the past four to five months.  The diagnosis on 
discharge was habitual excessive drinking.  The remaining 
service medical records are negative for any complaint or 
notation of psychiatric disorder.

The veteran's DD Form 214 shows that he served as an 
ammunition storage specialist.  He served during peacetime, 
had no foreign or sea service, and received no awards or 
decorations indicative of combat service.  

On May 1983 medical examination of the veteran, no 
psychiatric abnormality was identified on clinical 
evaluation.  On a report of medical history, he denied 
frequent trouble sleeping and nervous trouble of any sort.  
He indicated that he did not know if he had a history of 
depression or excessive worry.  

Medical records from the Barton Memorial Hospital show that 
in December 1985, the veteran received emergency room 
treatment due to various contusions he sustained in a motor 
vehicle accident.  No psychiatric abnormality was noted.  

In January 1995, the veteran submitted an application for VA 
disability benefits on which he claimed service connection 
for depression.  In support of his claim, he submitted 
October 1994 and October 1995 letters from a private mental 
health facility.  Clinical records from the facility, dated 
from February 1994 to December 1995, were also obtained.  In 
pertinent part, the records show that he received treatment 
for symptoms of depression, irritability, outbursts of anger, 
low self esteem, memory impairment, crying spells, 
hallucinations, paranoia, and confusion.  The diagnoses were 
recurrent major depression and PTSD.  It was noted that he 
had reported his symptoms during his active service.  He also 
reported a history of a suicide attempt in 1980.  

In October 1995 letters, the veteran's brother and two 
sisters indicated that he had returned from military service 
a changed person.  It was noted that after service, he was 
always depressed, had a negative outlook on life, and abused 
alcohol.

In an October 1995 written correspondence to the RO, the 
veteran indicated that he had been physically and emotionally 
abused by fellow servicemen and superior officers during 
active service, causing severe emotional distress.  He 
indicated that he did not seek counseling or psychiatric 
treatment in service and attempted to keep inside him the 
fears and distress that he experienced.

VA medical records dated from July 1992 to February 1996 
reveal intermittent treatment of various symptoms and 
illnesses including depression, anxiety, irritability, mood 
swings, and alcohol abuse.  In November 1992, the veteran 
complained of trouble sleeping, anxiety, and difficulty 
concentrating.  He reported a history of alcohol abuse since 
1980.  The assessment was alcohol dependence.  In January 
1994, he sought treatment for various symptoms, including 
depressed mood and loss of concentration.  He indicated that 
his brother and father had died in the past year.  The 
assessment was alcohol dependency and grief reaction.  

In January 1995, he sought treatment for depression and 
"blame[d] everything on the military."  The assessment was 
dysthymia, history of alcohol dependence, and history of 
polysubstance abuse.  It was noted that the veteran was 
receiving treatment at a private mental health facility and 
the plan was for him to continue to receive treatment there.  
In August 1995, the veteran sought treatment for nervousness 
about violence on television.  He also indicated that he had 
had problems with anxiety since 1988.  The assessment was 
rule out generalized anxiety disorder.  In December 1995, he 
reported symptoms of crying spells, increased anger, and 
isolation.  The assessments were major depression and rule 
out PTSD.  

In January 1996, the veteran had biopsychosocial evaluation 
at a VA mental health clinic, where it was noted that he had 
filed a claim of service connection for depression.  On 
examination, he reported an infrequent dream of being chased 
and beaten.  He reported that he had begun drinking on a 
daily basis in service and had attempted suicide in May 1980 
by jumping off a three story building.  He claimed that his 
suicide attempt was a result of alcohol abuse and harassment 
from other troops who referred to him as a "gook."  He 
indicated that he experienced "a lot of racism and 
discrimination" in service and that he had a very stressful 
job.  The diagnoses included major depressive disorder by 
history and alcohol abuse in partial remission.  He was seen 
again in February 1996; the diagnoses were major depressive 
disorder, alcohol abuse in early remission, and rule out 
PTSD.  

In March 1996, the veteran testified at a hearing at the RO 
that he had been "assaulted and beat up" in service, and 
that he believed that a police report had been made, but he 
could not remember the names of his assailants or whether 
charges were filed.  He also indicated that he was unable to 
remember whether or not he had spoken to a law enforcement 
officer; rather, he reported the belief that he was treated 
the following day for head pain.  He stated that he was not 
properly examined prior to service separation and the 
presence of the pertinent disabilities was not documented.  
He noted that he did not seek medical treatment during the 
initial years after service separation, as he was depressed 
and under a great deal of stress.  He stated that he had not 
received psychiatric treatment until the 1990s.

Subsequent VA clinical records show that in March 1996, the 
veteran was seen by the PTSD team for initial testing.  It 
was noted that his history was vague and at times 
contradictory.  It was noted that the test results raised the 
issue of malingering and that the diagnosis was unclear at 
that point.  In April 1996, the assessment was depression, 
doubt PTSD.  In May 1996, the veteran visited the mental 
health clinic triage and reported that he was still sad and 
had "symptoms of PTSD."  The assessment was PTSD, chronic, 
and major depressive disorder.  The following month, he 
reported similar symptoms; the assessment was major 
depressive disorder, recurrent, and rule out PTSD.  

In August 1996, it was noted by a VA examiner that the 
veteran did not spontaneously mention PTSD symptoms on 
examination.  The assessments were rule out somatic disorder 
and psychosis disorder; rule out PTSD - questionable combat 
exposure and current symptoms.  Subsequent clinical records 
show that he thereafter received therapy on an approximate 
monthly basis.  Diagnoses included rule out PTSD and major 
depressive disorder.  A January 1997 treatment note indicated 
that he had been seen in a PTSD clinic due to a self-reported 
history of physical abuse during military service.  However, 
the examiner indicated that the veteran was free from PTSD 
symptoms and was not suffering from PTSD.  Rather, he 
indicated that his symptoms were a complex presentation of 
depressive, somatic and psychotic symptoms which brought into 
question some culturally bound syndrome.  VA clinical 
records, dated to March 2000, show his continued receipt of 
psychiatric care for major depression.  

Records obtained from the SSA show that the veteran was 
examined in December 1992, in connection with his application 
for disability benefits.  At that time, he reported that he 
had not worked since 1991, having quit his job due to stomach 
pain, depression, and chronic alcohol and drug abuse.  He 
indicated that he had begun drinking at the age of 18, and 
that he began drinking heavily in service.  The examiner 
noted that the veteran's scores on neuropsychological 
screening tests indicated a possible organic brain 
impairment, but that his performance was likely affected by 
his lackadaisical approach and lack of effort.  He noted that 
the veteran was clearly in need of substance abuse treatment.  
The veteran was thereafter awarded disability benefits, 
effective in November 1991, due to alcoholism.

On November 1996 psychiatric testing, apparently for SSA 
disability benefit purposes, the veteran indicated that he 
had symptoms of depression and anxiety, and he reported that 
he began to feel depressed in 1983, due to a series of 
mishaps at work resulting in head, ankle, and neck injuries.  
He also indicated that in 1981, he made a suicide gesture and 
was hospitalized for psychiatric treatment.  Specifically, he 
claimed that he had been on the top of a third story building 
and threatened to jump.  As for treatment, he indicated that 
he began receiving regular counseling and psychiatric 
treatment in about 1990.  The examiner diagnosed, inter alia, 
major depressive disorder, recurrent, and noted that the 
veteran had a history of depression with suicidal gestures 
beginning in 1981, with depression ever since.  

On VA psychiatric examination in November 2000, the veteran 
reported that he had been depressed for the past 10 years and 
that his problems had begun during his active military 
service.  Specifically, he claimed that he was beaten by 
fellow soldiers and that since that time, he had been 
depressed and had had difficulty concentrating.  The examiner 
noted that the veteran was extremely vague when explaining 
the details of the alleged in-service beatings.  The veteran 
indicated that he first began to receive psychiatric 
treatment approximately 10 years prior when he visited VA; he 
indicated that he had been receiving treatment since that 
time.  The veteran reported that he did not work currently 
and that he supported himself through SSA disability 
benefits.  He indicated that he received those benefits for 
alcoholism and mental condition.  After examining the 
veteran, the examiner's impressions were mood disorder due to 
multiple head traumas, with depressive features, rule out 
schizoaffective disorder, depressive type, and personality 
disorder, not otherwise specified.  The examiner explained 
that because the veteran appeared to be a poor historian, it 
was difficult to come up with an accurate diagnosis.  
However, it appeared that, based on his statements, most of 
his problems started 10 years ago, after his separation from 
service.  He also indicated that he had had multiple head 
traumas, the first of which was during service and the 
remainder of which occurred after service.  In summary, the 
examiner concluded that the veteran's current problems were 
not due to a service-connected psychiatric disorder.  Rather, 
he indicated that most of his symptomatology were 
attributable to his personality disorder.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including a psychosis) become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria above, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. §§ 3.304(f), 4.125(a) (2001). 

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 67 Fed. Reg. 10,330-
332 (March 7, 2002) (to be codified at 38 C.F.R. § 3.304(f) 
(2002)).  

The law generally provides that no compensation may be paid 
for a disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs.  See Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388; 38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. 
§§ 3.301(c) (2001).

In Allen v. Principi, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 U.S.C.A. § 
1110 precludes compensation only in two situations: 1) for 
primary alcohol abuse disabilities; and 2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit indicated 
that primary alcohol abuse disabilities are those arising 
during service from voluntary and willful drinking to excess.  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Analysis

The veteran seeks service connection for major depression, 
claiming that he experienced symptoms of depression in 
service and that such symptomatology has persisted to the 
present.  

As noted above, his service medical records document a July 
1980 period of hospitalization following an apparent suicide 
gesture.  Although major depression was not diagnosed at that 
time, notations of a depressed mood were made on mental 
status examination.  Also, the veteran has given sworn 
testimony and has reported in clinical settings that he had 
periods of depression beginning in service and continuing 
thereafter.  

While the record on appeal contains an approximate ten year 
gap between the veteran's separation from service and his 
first post-service psychiatric treatment, he has nonetheless 
testified that he had continuous symptoms of depression 
during that period which went untreated.  His family members 
have submitted statements corroborating his assertions, 
noting that he was "always depressed" following his 
discharge from service.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (lay individuals can provide probative 
evidence as to symptomatology sufficient to establish service 
connection).  In this regard, the Board notes that continuity 
of symptomatology, not continuity of treatment, is required 
to establish a nexus between a disorder noted in service and 
a chronic disorder found after service.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

In that regard, the post-service clinical records show that 
the veteran continues to receive psychiatric treatment.  For 
example, private clinical records show that the veteran began 
receiving treatment in February 1994 for recurrent major 
depression and note that the veteran reported that such 
symptoms had had their onset during his active service 
period.  VA clinical records also document regular 
psychiatric treatment for recurrent major depression.  

The Board also notes that the veteran has undergone several 
psychiatric examinations over the years.  When he was 
examined by a private physician in November 1996, the 
diagnoses included major depressive disorder, recurrent.  The 
physician further noted that the veteran had a history of 
depression with suicidal gestures beginning in 1981, with 
intermittent bouts of depression since that time.  

The Board has also considered the opinion offered by the VA 
examiner in the November 2000 VA medical examination report.  
Unfortunately, the Board can assign little probative value to 
this opinion as the examiner apparently did not have access 
to the veteran's claims folder, as he indicated that he was 
unable to provide an "accurate" diagnosis because the 
veteran was a poor historian.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet.App. at 54.  Given 
the medical evidence set forth above, such a conclusion 
cannot be made in this case.  Rather, the evidence is deemed 
to be in relative equipoise as to whether his current major 
depression is of service origin.  Thus, he prevails in his 
claim of service connection for an acquired psychiatric 
disorder, major depression.  

In reaching this decision, the Board notes that the record 
contains periodic diagnoses of other disabilities, including 
alcohol dependence, personality disorders, and PTSD.  
However, after reviewing the record and the applicable legal 
criteria, the Board finds that service connection for these 
conditions is not warranted.  

In that regard, the Board observes that the record indicates 
that the veteran's alcohol dependence condition has 
apparently been in remission in recent years.  In terms of a 
personality disorder, 38 C.F.R. § 3.303(c) provides that such 
a disorder is not a disease or injury within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  See also O.G.C. Prec. Op. No. 82-90, 56 Fed. Reg. 
45,711 (1990), which states that service connection may be 
granted for diseases, but not defects, of congenital, 
familial or developmental origin.  Consequently, the 
veteran's personality disorder cannot be recognized as a 
disability under the terms of the VA Schedule for Rating 
Disabilities.  In other words, as the veteran's personality 
disorder is not a disability for VA compensation purposes, 
there is no legal basis on which to warrant a grant of 
service connection therefor.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(c), 4.9 (2001).

As to PTSD, the Board notes that the clear weight of the most 
probative evidence shows that the veteran does not currently 
have PTSD.  For example, while private clinical records 
contain diagnoses of PTSD in 1994, and although PTSD was 
initially noted by a VA treatment provider in 1995, these 
reports are somewhat cursory and do not clearly address the 
rationale supporting the diagnosis.  On the other hand, 
subsequent VA clinical records, containing more detailed 
analyses, clearly rule out a diagnosis of PTSD.  For example, 
in August 1996, the examiner noted that the veteran did not 
spontaneously mention PTSD symptoms on examination.  In 
January 1997, it was noted that he was free of PTSD symptoms.  
The remaining clinical records are negative for any notation 
of PTSD.  Thus, the Board finds that, taken as a whole, the 
evidence of record does not support a finding that the 
veteran now has PTSD.  


ORDER

Entitlement to service connection for major depression is 
granted.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

